Citation Nr: 0513335	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  01-03 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a torn medial 
meniscus of the posterior horn of the left knee, possible 
anterior cruciate ligament tear, Osgood-Schlatter disease, 
status post arthroscopy, rated as 30 percent disabling prior 
to June 30, 2004.

2.  Entitlement to an increased evaluation for a torn medial 
meniscus of the posterior horn of the left knee, possible 
anterior cruciate ligament tear, Osgood-Schlatter disease, 
status post arthroscopy, and degenerative arthritis, rated as 
40 percent disabling from June 30, 2004.

3.  Evaluation of left knee limitation of flexion, prior to 
June 30, 2004.

4.  Evaluation of left knee limitation of flexion, rated as 
10 percent disabling from June 30, 2004.

5.  Evaluation of left knee instability prior to June 30, 
2004.

6.  Evaluation of left knee instability, rated as 10 percent 
disabling from June 30, 2004.

7.  Entitlement to an increased rating for bilateral plantar 
calluses, currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James Spruel, Jr., Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating determination Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increase in a 10 percent rating for plantar calluses of the 
feet; granted an increased rating from 10 to 30 percent for a 
torn medial meniscus of the posterior horn of the left knee, 
a possible anterior cruciate ligament tear, and Osgood-
Schlatter disease; and denied service connection for 
arthritis of the left knee.

In February 2002, the RO assigned a rating under 
38 C.F.R. § 4.30 effective from March 12, 2001 to May 1, 2001 
based on left knee treatment necessitating convalescence.

A hearing was held at the RO in March 2001.  The Board 
remanded the case to the RO in May 2004.  In September 2004, 
the RO increased the rating for torn medial meniscus of the 
posterior horn of the left knee, possible anterior cruciate 
ligament tear, Osgood-Schlatter disease; status post 
arthroscopy, and degenerative arthritis to 40 percent, 
effective from June 30, 2004.  In light of this, the issue of 
service connection for arthritis of the left knee is no 
longer on appeal.  The September 2004 decision also granted a 
10 percent rating for left knee limitation of flexion, 
effective from June 30, 2004; and a 10 percent rating for 
left knee instability, effective from June 30, 2004.

The matter of a total rating for compensation based upon 
individual unemployability is raised by the evidence of 
record and is inextricably intertwined with the claim for 
higher ratings.  It is the subject of a remand section of 
this decision.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Left knee extension was functionally limited to 37.5 
degrees prior to June 30, 2004.

2.  Left knee extension is functionally limited to 37.5 
degrees from June 30, 2004.

3.  According to the evidence, flexion is functionally 
limited to 15 degrees or less prior to June 30, 2004.

4.  According to the evidence, left knee flexion is 
functionally limited to 15 degrees or less from June 30, 
2004.

5.  The veteran had slight recurrent subluxation or lateral 
instability prior to June 30, 2004.

6.  The veteran has slight recurrent subluxation or lateral 
instability from June 30, 2004.

7.  The veteran has sensitive bilateral plantar calluses.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for a torn medial 
meniscus of the posterior horn of the left knee, possible 
anterior cruciate ligament Osgood-Schlatter disease, status 
post arthroscopy (limitation of extension), prior to June 30, 
2004, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5261 (2004).

2.  The criteria for a 50 percent rating for a torn medial 
meniscus of the posterior horn of the left knee, possible 
anterior cruciate ligament Osgood-Schlatter disease, status 
post arthroscopy (limitation of extension), from June 30, 
2004, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5261 (2004).

3.  The criteria for a 30 percent rating for left knee 
limitation of flexion prior to June 30, 2004 are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5260 (2004).

4.  The criteria for a 30 percent rating for left knee 
limitation of flexion from June 30, 2004 are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5260 (2004).

5.  The criteria for a 10 percent rating for left knee 
instability prior to June 30, 2004 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5257 (2004).

6.  The criteria for a disability rating in excess of 10 
percent for left knee instability from June 30, 2004 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5257 (2004).

7.  The criteria for a disability rating in excess of 10 
percent for bilateral plantar calluses have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Code 7819 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the claimant in June 2003 and in May 
and June 2004.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that he should submit pertinent evidence in the 
claimant's possession.  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
However, it indicated that the claimant had the right to VCAA 
content-complying notice and proper subsequent VA process.  
The May 2003 statement of the case and the supplemental 
statements of the case constituted subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service medical records, VA 
medical records and examination reports, and private medical 
records have been obtained.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  



Left knee evaluations

Factual background

In February 2000, the veteran stated that he wanted an 
increased rating for his left knee due to the increased 
severity of his knee condition, and in March 2000, he 
indicated that he had arthritis of his left knee.

On VA examination of his knee in March 2000, he complained of 
swelling off and on and of continuous left knee pain since 
1980.  He reported that he had recurrent subluxation and used 
a knee brace and would have to take off early at least 2 days 
a week due to knee pain.  Physical examination revealed pain 
starting at 50 degrees of flexion and he could flex the knee 
to 70 degrees.  There was no edema, effusion, redness, or 
heat.  He favored the left knee when walking and had no 
ankylosis.  Left knee extension was to 20 degrees.

In June 2000 the veteran stated that he wore his knee brace 
daily for stability.  

On VA evaluation in October 2000, a history of intermittent 
left knee pain, giving away at times, and locking at times 
was reported.  The veteran indicated that sometimes his left 
knee swelled.  An October 2000 VA X-ray report indicates that 
the left knee had a possible anterior cruciate ligament tear.  
There was slight deformity in the lateral tibial plateau.  
There was no evidence of significant joint effusion.

In January 2001, Dr. Foret stated that the veteran would 
probably need injections in his knee joint for arthritis.  

In February 2001, the veteran advised Dr. Foret that it felt 
as though he had bone rubbing on bone in his left knee.  He 
also reported left knee pain and instability, trouble with 
swelling and weakness to the left knee, and a lack full range 
of motion of his left knee.  He reported that his knee seems 
to give out, and that he currently has to wear a knee brace 
to be able to get around.  He was walking and using a cane.  
On clinical evaluation, he was wearing a knee brace, using a 
cane, and limping.  There was no large effusion to the left 
knee.  Crepitus and stiffness was present.  He was unable to 
fully complete range of motion to the left knee.  He had 
medial and lateral joint line knee pain.  His gait and 
station were normal.

A February 2001 private MRI reports complaints of pain when 
walking, and that the knee slips while walking, with symptoms 
intermittent since 1980.  The MRI revealed that the medial 
and lateral collateral ligament complexes were intact and 
that there was thickening of the medial collateral ligament, 
suggesting old medial collateral ligament injury.  There was 
a chronic, complete anterior cruciate ligament tear.  The MRI 
was strongly suggestive of a medial meniscus tear.  There was 
patellofemoral and lateral and medial compartment 
chondromalacia and a small amount of capsular fluid.

A March 2001 operative note from Dr. Foret indicates that 
medial and lateral meniscectomies, anterior cruciate 
debridement, and synovectomy were performed.  The anterior 
cruciate ligament was noted to be shredded and torn, with 
barely 20 percent of the ligament still intact.  It was noted 
that the veteran was going to need an anterior cruciate 
ligament reconstruction in all probability because of his 
age.

On private evaluation 3 days later in March 2001, the veteran 
was still having some considerable pain to the left knee, was 
still using crutches, and still had some stiffness and 
decreased range of motion to the left knee.  Objectively, he 
was unable to straighten the knee or bend to 90 degrees of 
active flexion, and some swelling was present.  He had a 
chronically torn anterior cruciate ligament to the left knee.  
He was to have physical therapy.  

A record from Dr. Foret states that the veteran's had had 
surgery in March 2001 and that he was still having stiffness 
and decreased motion and that he was attending physical 
therapy to regain his range of motion and strength. 

In April 2001, Dr. Foret reported that the veteran fell in 
late March 2001 and had blunt trauma to the knee with 
twisting.  He was now with knee effusion.  He had pain and 
swelling and problems to the posterior calf and joint line.  
Examination revealed rotary instability in the knee, and 
effusion and medial joint line pain.  The anterior cruciate 
ligament was sore and tender.  It was felt that he would need 
an anterior cruciate ligament reconstruction, perhaps, if he 
could not recover from this.  

In May 2001, Dr. Foret stated that the veteran was in need of 
an anterior cruciate ligament reconstruction.  

In May 2001, the veteran reported to Dr. Drez that his knee 
was noted to be somewhat loose at the time of surgery in 
March 2001.  He also stated that later in March 2001, he had 
fallen at home after his knee gave way, and was seen in an 
emergency room and placed in a brace.  Physical examination 
revealed the left knee was not red or hot.  There was a 
moderate effusion in the knee.  He could do a straight leg 
raise.  Extremity alignment was normal.  He could not squat 
or single-leg hop.  There was marked restricted motion.  The 
patella showed a slight pop and he had a positive Lachman.  
There was no varus or valgus rotational instability.  The 
impressions were chronic anterior cruciate ligament 
instability; post-op medial and lateral meniscectomies; and 
recent giving way episode with swelling and decreased motion.

In early July 2001, the veteran reported chronic anterior 
cruciate ligament instability to Dr. Drez, as well as pain, 
swelling, popping, catching, giving way, and locking in his 
left knee.  Earlier in July 2001, his knee had been aspirated 
and specimens were consistent with degenerative changes.  On 
physical examination, he walked with a limp.  There was 
moderate effusion and he had positive Lachman, Losee, and 
pivot shift.  Arthroscopy was recommended.  

In July 2001, Dr. Drez stated that because of damage to the 
veteran's left knee, he was totally disabled at that time.

In August 2001, Dr. Drez stated that earlier in August 2001, 
the veteran had had arthroscopy of the knee and examination 
under anesthesia.  Closed manipulation was done, and there 
was an old anterior cruciate ligament tear with minimal 
instability.  Current examination revealed that the knee was 
not red or hot, but that there was effusion.  He had no 
instability.  

An undated private medical record with an August 2001 receipt 
stamp indicates that on examination, the veteran could only 
extend the left knee to approximately 20 degrees and that 
there was severe tenderness and that the examination was not 
complete.  The veteran was very tense and did not allow 
sufficient stress to ascertain whether or not there was any 
mediolateral or anterior or posterior laxity.   

In October 2001, physical examination by Dr. Drez revealed 
that the left knee was not red or hot and that alignment was 
normal.  He had mild effusion, fair thigh tone, and 5 
centimeters of thigh muscle atrophy.  There was no rotary 
instability in his knee.  

The veteran testified in March 2003 that he was on crutches 
then, due to his left knee.  

On VA examination in June 2004, the veteran reported that he 
had not worked due to his left knee condition.  Following 
surgery, he was addressed with pain medication, muscle 
relaxers, and physical therapy.  He experienced persistent 
pain and swelling to the left knee with persistent loss in 
range of motion to the left knee.  The veteran reported that 
he avoids and minimizes weightbearing activities and has 
chronic daily pain.  He stated that he is unable to tolerate 
weight bearing for more than 10 to 15 minutes at a time and 
has some relief with rest.  The examiner felt that a hinged 
stabilizing brace is indicated to decrease risk of falls 
secondary to the knee giving away.  The examiner stated that 
the veteran is unable to work and that he could not stand or 
walk more than 10 to 15 minutes or kneel, bend, squat, or 
climb, and that he has chronic effusion to the knee.  On 
physical examination, active and passive range of motion was 
flexion to 55 degrees, extension to 25 degrees.  There was 
pain with all left knee joint motion.  Range of motion was 
further decreased by 50 percent by prolonged weightbearing 
activities or repetition of motion.  The exam was positive 
for instability.  Significant effusion was present.  The skin 
was cool to touch.  There was guarding of movement, and no 
ankylosis.  The diagnoses were degenerative arthritis with 
loss of function and loss of motion; chronic complete 
anterior cruciate ligament tear; status post medial and 
lateral meniscus tears; and left knee arthroscopy with medial 
and lateral meniscectomy, anterior cruciate ligament 
debridement, and synovectomy.   

Analysis

The issues are entitlement to ratings higher than those 
assigned for the veteran's service-connected left knee 
disabilities.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004).

The Board notes that limitation of motion and instability of 
the knee are separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (Aug. 14, 1998).

Diagnostic Code 5261 

Under Diagnostic Code 5261, a 30 percent rating has been 
assigned prior to June 30, 2004, and a 40 percent rating has 
been assigned from June 30, 2004.  Diagnostic Code 5261 
provides a 50 percent rating for limitation of extension of 
the leg to 45 degrees; a 40 percent rating for limitation of 
extension of the leg to 30 degrees; and a 30 percent rating 
for limitation of extension of the leg to 20 degrees.  

The veteran had left knee extension limited to 20 degrees on 
VA examination in March 2000.  On VA examination in June 30, 
2004, extension was limited to 25 degrees.  At the time of 
the June 2004 examination, the examiner indicated that the 
veteran's range of motion was further decreased by 50 percent 
with weightbearing and repetition of motion.  

Prior to the June 2004 examination, the record was inadequate 
for rating purposes and the June 2004 examination is adequate 
because it addresses functional impairment on use.  In view 
of the fact that the purpose of the knee is weightbearing and 
repetitive use with walking, the Board accepts that range of 
motion is additionally limited by 50 percent.  This equates 
to loss of 37.5 degrees of flexion (25 plus 12.5).  Since 
37.5 degrees is mid-way between the point for a 50 percent 
rating and a 40 percent rating under Diagnostic Code 5261, a 
50 percent rating will be assigned for loss of extension.  
38 C.F.R. § 4.3 (2004).  While the RO made a determination 
that the veteran got worse on the day of the VA examination, 
it is clear that he was worse before that date but that that 
date is merely the date on which his ongoing severity was 
determined.  Therefore, the 50 percent rating will be 
assigned both prior to and from June 30, 2004. 

Diagnostic Code 5260

Under Diagnostic Code 5260, a 10 percent rating has been 
assigned from June 30, 2004.  Diagnostic Code 5260 provides a 
20 percent rating for flexion limited to 30 degrees; a 10 
percent rating for flexion limited to 45 degrees; and a 
noncompensable rating for flexion limited to 60 degrees.  

The veteran had pain starting at 50 degrees and flexion 
limited to 70 degrees on VA examination in March 2000.  On VA 
examination in June 2004, he could actively and passively 
flex his knee to 55 degrees.  At the time of the June 2004 
examination, the examiner indicated that the veteran's range 
of motion was further decreased by 50 percent with 
weightbearing and repetition of motion.  

Prior to the June 2004 examination, the record was inadequate 
for rating purposes and the June 2004 examination is adequate 
because it addresses functional impairment on use.  In view 
of the fact that the purpose of the knee is weightbearing and 
repetitive use with walking, the Board accepts that range of 
motion is additionally limited by 50 percent.  According to 
the medical evidence, flexion is functionally limited to 15 
degrees or less.  Under the rating schedule, limitation of 
flexion to 15 degrees warrants a 30 percent rating under 
Diagnostic Code 5260 than it does flexion limited to 15 
degrees.  Accordingly, a 30 percent rating should be assigned 
under Diagnostic Code 5260.  38 C.F.R. § 4.7 (2004).  While 
the RO made a determination that the veteran got worse on the 
day of the VA examination, it is clear that he was worse 
before that date but that that date is merely the date on 
which ongoing severity was determined.  Therefore, the 30 
percent rating will be assigned both prior to and from June 
30, 2004.

The Board is fully aware that the examiner's statement is not 
a model of clarity, but such doubt is resolved in favor of 
the veteran.

Diagnostic Code 5257

Under Diagnostic Code 5257, a 10 percent rating has been 
assigned from June 30, 2004.  Diagnostic Code 5257 provides, 

Knee, other impairment of:  
Recurrent subluxation or lateral instability:  
Severe 30
Moderate 20
Slight 10.

The veteran told Dr. Foret in January 2001 that he had 
instability and that his knee seems to give out.  The MRI 
which was performed in February 2001 showed a complete 
anterior cruciate ligament tear and suggested an old medial 
collateral ligament injury as well.  Dr. Foret's April 2001 
examination revealed rotary instability.  In May 2001, Dr. 
Drez indicated that the veteran had chronic anterior cruciate 
ligament instability.  In July 2001, Lachman, Losee, and 
pivot shift were all positive.  After arthroscopy and 
examination under anesthesia in August 2001, Dr. Drez 
reported an old anterior cruciate ligament tear with minimal 
instability, and that currently there was no instability.  In 
October 2001, the veteran had no rotary instability in his 
knee.  On VA examination in June 2004, the exam was positive 
for instability.  In essence, prior to June 30, 2004, there 
have been instances of instability and instances where there 
was no instability.  On VA examination in June 2004, there 
was again instability.  The Board finds that a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability prior to and from June 30, 2004.  No more 
than this is warranted because none of the examiners have 
indicated that the veteran has more than minimal instability 
and some have reported that he has none.



Foot calluses

Factual background

A February 1999 private medical record reveals that physical 
examination revealed large hyperkeratotic lesions under each 
metatarsal of the right foot and under the first, third, and 
fifth toes of the left.  There were pinched calluses within 
the interphalangeal joints of both halluxes.

A private February 2000 pathology report reveals that soft 
tissue from the right foot was consistent with Morton's 
neuroma.

In June 2000, the veteran stated that he has hard patches of 
skin on the bottom of his feet which become sore from 
walking.  

On evaluation by Dr. Karam in June 2001, the veteran had 
slight prominence of the first metatarsophalangeal joint 
bilaterally.  There was no erythema, warmth, or tenderness.  
An adequate range of motion was present.  There were no 
effusions or synovitis.  The impression was hallux valgus.

On private evaluation in April 2002, the veteran had diffuse 
hyperkeratosis under the interphalangeal joints of both 
halluxes and underneath the 1st and 5th metatarsophalangeal 
joints bilaterally.

The veteran testified in March 2003 that he was given special 
shoes, due to his foot calluses.  

Private evaluation in March 2004 revealed diffuse 
hyperkeratosis underneath the interphalangeal joints of both 
halluxes and under the 1st and 5th interphalangeal joints 
bilaterally.  The assessment was diffuse porokeratosis.  

On VA examination in March 2004, the veteran had sensitive, 
mildly thickened callus on the medial aspect of each great 
toe.  There were superficial calluses on the sole at the 1st 
metatarsophalangeal joint.  The sole of the foot skin was dry 
and scaly.  The diagnoses were bilateral calluses to the 
feet.  

Analysis

The issue is entitlement to an increased rating for calluses 
of the feet.  Under both old and new 38 C.F.R. § 4.118, 
Diagnostic Code 7819, benign neoplasms of the skin are 
ratable based on impairment of function.  Pursuant to 
38 C.F.R. § 4.20, the veteran's calluses should be rated by 
analogy to anterior metatarsalgia.  Under Diagnostic Code 
5279, anterior metatarsalgia (Morton's disease), warrants a 
10 percent rating, whether it is unilateral or bilateral.  
The Board has reviewed the rating schedule and finds no other 
Diagnostic Code which is more appropriate.  Therefore, no 
more than a 10 percent schedular rating is warranted for the 
veteran's bilateral foot calluses.


ORDER

Entitlement to a 50 percent rating for a torn medial meniscus 
of the posterior horn of the left knee, possible anterior 
cruciate ligament tear, Osgood-Schlatter disease, status post 
arthroscopy (limitation of extension), prior to June 30, 
2004, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits and the 
amputation rule.

Entitlement to a 50 percent rating for a torn medial meniscus 
of the posterior horn of the left knee, possible anterior 
cruciate ligament tear, Osgood-Schlatter disease, status post 
arthroscopy, and degenerative arthritis (limitation of 
extension), from June 30, 2004, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A 30 percent rating for left knee limitation of flexion prior 
to June 30, 2004 is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A 30 percent rating for left knee limitation of flexion, from 
June 30, 2004, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A 10 percent rating for left knee instability prior to June 
30, 2004 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A disability rating in excess of 10 percent for left knee 
instability is denied.

A disability rating in excess of 10 percent for bilateral 
plantar calluses is denied.


REMAND

TDIU

The veteran had surgery on his right knee in March 2001.  On 
VA examination in June 2004, the veteran indicated that he 
had not worked since about March 2001 due to his left knee 
condition.  Social Security Administration has found that he 
has not engaged in substantially gainful activity and is 
entitled to a period of disability commencing in late January 
29, 2001.  One of the disabilities it mentioned in making its 
finding was the veteran's service-connected left knee 
disability.  In March 2002, Dr. Drez, who treated him for his 
knee, indicated that he can not return to any meaningful 
occupation due to problems.  Essentially, the record raises 
the matter of entitlement to a total rating for compensation 
based upon individual unemployability, and this matter is 
inextricably intertwined with his left knee disability claim.

Moreover, the veteran has not been sent a VA Form 21-8940.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should send the veteran a VA 
Form 21-8940.

2.  The AOJ should consider the matter 
of a total rating for compensation based 
upon individual unemployability.  If the 
issue is denied and the veteran enters a 
notice of disagreement, a statement of 
the case should be issued.

If upon completion of the above action the claim remains 
denied, the case should be returned, if necessary, after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  If the veteran has or can obtain 
evidence, that evidence must be submitted by him.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


